DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Dugan on 6/22/2022.
The application has been amended as follows: Claims 1, 3, 19 and 20 are amended. Claims 13 and 14 are canceled. Claims 21 and 22 are new.
1. (Currently Amended) A method in a first computing system for securely communicating with a second computing system, the method comprising:
synchronizing a first clock with a clock maintained by a time server, wherein the first clock is part of the first computing system and runs at standard time;
synchronizing a second clock with the first clock, wherein the second clock is part of the first computing system and runs faster or slower than standard time;
obtaining a first timestamp from the second clock;
selecting, based on the first timestamp, a first key generation process from a key generation process data store, wherein each key generation process in the data store takes as input a timestamp and generates as output a number that is based on the input timestamp, the number suitable to operate as a shared key for cryptographic use;
executing the first key generation process to generate a first key; and
using the first key to decrypt a message received from a second computing system, wherein the second computing system also executes the first key generation process to generate the first key and uses the first key to encrypt the message, wherein the first and second computing systems engage in encrypted communication without ever communicating an encryption key,
wherein the first and second computing systems do not persistently store any encryption keys for encrypting data transmitted between the first and second computing systems, and wherein no shared encryption key is ever communicated between the first and second computing systems.
3. (Currently Amended) The method of claim 2, further comprising: 
modifying operation of the second clock at time intervals that are each of random length.
13. (Canceled) 
14. (Canceled) 
19. (Currently Amended) A computing system comprising:
a processor;
a first clock that runs at standard time;
a second clock that runs faster or slower than standard time;
a memory that stores instructions configured, when executed by the processor, to:
synchronize the first clock with a clock maintained by a time server;
synchronize the second clock with the first clock;
obtain a first timestamp from the second clock;
select, based on the first timestamp, a first key generation process from a key generation process data store, wherein each key generation process in the data store takes as input a timestamp and generates as output a number that is based on the input timestamp, the number suitable to operate as a shared key for cryptographic use;
execute the first key generation process to generate a first key; and
use the first key to decrypt a message received from a second computing system, wherein the second computing system also executes the first key generation process to generate the first key and uses the first key to encrypt the message, wherein the first and second computing systems engage in encrypted communication without ever communicating an encryption key,
wherein the first key generation process specifies steps for manipulating a timestamp of N bits to generate a value of M bits, where M is greater than N, wherein the manipulating includes duplicating at least a portion of the timestamp.
20. (Currently Amended) A computer-readable storage medium that persistently stores instructions that are configured, when executed by a computer processor in a first computing system, to perform a method comprising:
synchronizing a first clock with a clock maintained by a time server, wherein the first clock is part of the first computing system and runs at standard time;
synchronizing a second clock with the first clock, wherein the second clock is part of the first computing system and runs faster or slower than standard time;
obtaining a first timestamp from the second clock;
selecting, based on the first timestamp, a first key generation process from a key generation process data store, wherein each key generation process in the data store takes as input a timestamp and generates as output a number that is based on the input timestamp, the number suitable to operate as a shared key for cryptographic use;
executing the first key generation process to generate a first key; and
using the first key to decrypt a message received from a second computing system, wherein the second computing system also executes the first key generation process to generate the first key and uses the first key to encrypt the message, wherein the first and second computing systems engage in encrypted communication without ever communicating an encryption key,
wherein the first and second computing systems do not persistently store any encryption keys for encrypting data transmitted between the first and second computing systems, and wherein no shared encryption key is ever communicated between the first and second computing systems.
21. (New) The computer-readable medium of claim 20, wherein the method further comprises: modifying operation of the second clock at time intervals that are each of random length
22. (New) The computer-readable medium of claim 20, wherein the first computing system is configured to, upon occurrence of an event or passage of time, select a second key generation process.

Allowable Subject Matter
Claims 1-12 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of executing the first key generation process to generate a first key; and using the first key to decrypt a message received from a second computing system, wherein the second computing system also executes the first key generation process to generate the first key and uses the first key to encrypt the message, wherein the first and second computing systems engage in encrypted communication without ever communicating an encryption key, wherein the first and second computing systems do not persistently store any encryption keys for encrypting data transmitted between the first and second computing systems, and wherein no shared encryption key is ever communicated between the first and second computing systems.
The prior art disclosed by Heffner teaches a controller configured to generate a key based on a physics-based output of a component. The controller uses the key to authenticate communication between two nodes, to encrypt data, or to decrypt data. The controller is configured to generate a different key, depending on the time at which the output from the component used to generate the key was generated by the component. The key is not stored in a memory, and is a discrete signal that only exists in real-time while the component is active and generating the detectable output.
The prior art fails to teach the unique limitation recited above as claimed in the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497